Citation Nr: 0125751	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  01-06 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the period for perfecting an appeal of a June 
1966 rating decision reducing the rating for gastrointestinal 
disability from 100 to 60 percent has expired.

2.  Whether there is clear and unmistakable error in a June 
1996 rating decision reducing the rating for gastrointestinal 
disability from 100 to 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 and August 2001 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  


FINDINGS OF FACT

1.  A July 1949 rating decision granted an increased rating 
of 100 percent for a gastrointestinal disability effective 
from June 29, 1949. 

2.  A June 1966 rating decision reduced the gastrointestinal 
disability rating to 60 percent, effective September 1, 1966.  

3.  The veteran was advised of the June 1966 rating decision 
on June 8, 1966.

3.  A statement of the case on the rating of the veteran's 
gastrointestinal disability was sent to the veteran on August 
15, 1966.

4.  Thereafter, no written communication addressing the 
rating for the gastrointestinal disability was received from 
the veteran or any representative until more than one year 
after the June 8, 1966, notification of the rating decision. 

5.  A plausible basis existed for the RO's June 1966 rating 
decision reducing the rating to 60 percent. 





CONCLUSIONS OF LAW

1.  The period for perfecting an appeal of the June 1966 
rating decision reducing the rating for the veteran's 
gastrointestinal disability from 100 to 60 percent has 
expired.  38 C.F.R. §§ 19.112, 19.116, 19.118(b), 19.153 
(1966).

2.  There is no clear and unmistakable error in the June 1966 
rating decision reducing the rating for gastrointestinal 
disability from 100 to 60 percent.  38 U.S.C.A. § 5109A (West 
Supp. 2001); 38 C.F.R. §§ 3.343, 3.344 (1966); 38 C.F.R. 
§ 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1949 rating decision granted a 100 percent disability 
rating under Diagnostic Codes 7305 and 7328 for "repair of 
ruptured peptic ulcer: gastroenterostomy: ileotomy for mal 
functioning stoma: malnutrition and avitaminosis: resection 
of entire small intestine."  The effective date was in June 
1949.

A June 1954 VA examination report notes the veteran was 
unemployed.  He continued to have diarrhea with 12 watery 
movements per day.  There were cramps and nausea.  Weight was 
steady at 134 pounds.  He indicated he could not eat solid 
foods, he ate about 20 times per day, and he would throw up 
an average meal.  He also complained of dizziness.  A GI 
series was performed.  The diagnoses were status post 
gastroenterostomy for duodenal ulcer; history of small bowel 
resection with no abnormality on X-ray; and history of 
intestinal obstruction in 1949, not operated.

A July 1955 VA examination report notes the veteran indicated 
he had 6-13 watery loose stools per day.  He also had nausea 
with abdominal cramps and vomiting, and fatigue made it 
impossible for him to work.  He also had an inability to gain 
weight and was eating a bland diet of many small meals.  His 
weight was 134 pounds.  A GI series was performed.  The 
diagnoses were residuals of gastroenterostomy for duodenal 
ulcer; residuals of small bowel resection manifested by 
chronic diarrhea and inability to gain weight; and 
avitaminosis, not found.  

A report of medical examination, dated in May 1966, includes 
a review of the veteran's medical history.  The report notes 
the veteran complained of frequent loose stools and of pain 
under the arm that occurred at times and was relieved by heat 
and eating.  The report notes that since February 1958 the 
veteran had worked as a stationary engineer eight hours a day 
five days per week and had not lost any time from work due to 
illness.  His appetite was good and he ate three regular 
meals per day plus occasional snacks in between.  The veteran 
complained of gas with bloating and stomach discomfort at 
times after eating.  There was no nausea or vomiting, and he 
did not tire easily.  He did have 8-10 loosely formed 
movements daily with the stools mixed with gas.  At times, he 
had loose watery diarrhea type movements.  The report shows 
his weight was 152.5 pounds.  A GI series was performed.  The 
diagnosis was residual of surgery for perforated duodenal 
ulcer and intestinal obstruction-gastroenterotomy.

A June 1966 rating decision reduced the disability rating for 
the veteran's service-connected gastrointestinal disability 
from 100 percent to 60 percent under Diagnostic Code 7305, 
effective from September 1, 1966.  The veteran was advised of 
this decision on June 8, 1966.

A June 24, 1966, statement from a private physician notes the 
veteran was under constant care trying to stay alive.  The 
statement notes the veteran was on a constant diet and had 8-
10 bowel movements per day.  The physician also noted that 
recent examinations revealed no change in his 100 percent 
disability.

In June 1968, the veteran filed a notice of disagreement with 
the rating decision reducing the rating to 60 percent.  A 
statement of the case with a letter informing the veteran of 
the requirements to perfect an appeal was sent to the veteran 
on August 15, 1966.  The statement of the case noted the 
veteran contended that his condition had not improved and 
that he was totally disabled.  The veteran was provided with 
the rating criteria of Diagnostic Code 7305 for duodenal 
ulcer and Diagnostic Code 7328 for resection of the small 
intestine, and advised that the evidence did not support 
entitlement to a total disability rating. 

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the issues on appeal, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As will be explained below, there is no additional 
information or evidence which could be obtained to 
substantiate the veteran's claims.  Therefore, there is no 
additional development to be undertaken to comply with the 
VCAA or the implementing regulations, and the veteran will 
not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider the issues on appeal in light of the regulations 
implementing the VCAA.  
Analysis

Appeal of the June 1966 Rating Decision

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 19.112 (1966).

A VA Form 1-9 adequately executed or its equivalent in 
correspondence from the claimant or his representative will 
constitute a substantive appeal.  The appeal should set out 
specific allegations of error of fact or law.  38 C.F.R. 
§ 19.116 (1966).

A substantive appeal shall be filed within 60 days of the 
date of mailing of the statement of the case or within the 
remainder of the one year period from the date of mailing of 
notification of the review or determination being appealed, 
whichever is greater.  38 C.F.R. § 19.118(b) (1966).

If a notice of disagreement is not timely filed and followed 
by a substantive appeal within the periods prescribed, the 
action or determination of the agency of original 
jurisdiction shall become final.  38 C.F.R. § 19.153 (1966).

In a June 1966 rating decision, the veteran's disability 
rating was reduced from 100 percent to 60 percent.  He was 
notified of this decision on June 8, 1966.  The veteran 
submitted a timely notice of disagreement and on August 15, 
1966, a statement of the case was sent to him with a letter 
informing him of the requirements to perfect an appeal.  No 
communication related to his service connected disability 
rating was received from the veteran or any representative 
until more than one year after the letter notifying him of 
the June 1966 decision, and this fact is not in dispute.  

The representative essentially argues that the period for 
appealing the June 1966 decision has not expired because the 
June 1966 statement of the case issued in response to the 
veteran's notice of disagreement failed to address the 
reduction issue.  The representative noted that the statement 
of the case addressed an obsolete unemployability issue and 
failed to provide notice of pertinent laws related to 
reductions in disability ratings.  

It is true that the 1966 statement of the case is not a model 
of legal precision since it did not provide the veteran with 
the specific regulations governing reductions in disability 
ratings.  However, it clearly identifies the issue on appeal 
as the evaluation of the veteran's service-connected 
gastrointestinal disability and clearly indicates that the 
veteran was contesting the reduction in the disability 
rating.  In addition, it includes notice of the rating 
criteria and a summary of the pertinent evidence.  The 
veteran was advised that the evidence did not support a 
higher disability rating.  In sum, the veteran was provided a 
statement of the case on the reduction issue and he could 
have raised specific allegations of error of fact or law in a 
substantive appeal, including allegations with respect to any 
deficiencies in the statement of the case.  Accordingly, the 
veteran was required to submit a substantive appeal within 
one year of notice of the June 1966 decision in order to 
perfect his appeal.  As discussed above, he failed to do so.  

Clear and Unmistakable Error

Previous decisions are final and binding, and will be 
accepted as correct in the absence of clear and unmistakable 
error.  A decision containing clear and unmistakable error is 
subject to amendment or reversal.  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find clear 
and unmistakable error, either (1) the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighted or evaluated will not suffice) or (2) the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication.  38 U.S.C.A. § 5109A (West 
Supp. 2001); 38 C.F.R. § 3.105(a) (2001); Baldwin v. West, 13 
Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  

A clear and unmistakable error adjudication is unique because 
it is "a distinct claim ... [it] is a collateral attack on a 
previous and final RO decision which seeks the revision, nunc 
pro tunc [with retroactive effect], of that decision."  
Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997). 

Where clear and unmistakable error is found in a prior final 
RO decision, the prior decision will be reversed or revised, 
and for the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A(b) (West Supp. 2001); 38 C.F.R. § 3.105(a) (2001).  

The veteran's representative has asserted that the veteran's 
100 percent disability rating had been in effect for more 
than five years at the time of the June 1966 rating decision 
so it was clear and unmistakable error to reduce the 
evaluation on the basis of a single VA examination which 
failed to demonstrate that there had been sustained 
improvement in the veteran's service connected disability.  

At the time of the reduction of the veteran's disability 
rating from 100 percent to 60 percent, reductions in such 
disability ratings were governed by 38 C.F.R. §§ 3.343, 3.344 
(1966).  

In pertinent part, 38 C.F.R. §§ 3.343 (1966) provided that 
total disability ratings when warranted by the severity of 
the condition will not be reduced in the absence of clear 
error without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life.  38 C.F.R. §§ 3.343 
(1966).

In pertinent part, 38 C.F.R. §§ 3.344(a) (1966) provided that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. §§ 3.344(a) (1966).

The provisions of 38 C.F.R. §§ 3.344(a) (1966) apply to 
ratings which have 
continued for long periods at the same level (5 years or 
more).  38 C.F.R. §§ 3.344(c) (1966).

The 100 percent rating for the veteran's gastrointestinal 
disability had been in effect for approximately 17 years at 
the time of the June 1966 rating decision.  Therefore, 
sustained improvement in the veteran's service-connected 
disability had to be shown to properly reduce the disability 
rating.  The last VA examinations prior to the 1966 VA 
examination were in 1954 and 1955.  The reports of those 
examinations indicate the veteran had abdominal cramps, 
nausea, vomiting, and ate many small meals.  He had many 
loose stools per day and weighed 134 pounds.  The 1954 
examination report notes the veteran was not employed and the 
1955 examination report notes fatigue made it impossible for 
the veteran to work.  However, the 1966 VA examination report 
notes the veteran had been working since 1958 and that he had 
not lost time from work due to illness.  Additionally, he was 
eating three meals per day with occasional snacks, there was 
no nausea or vomiting, and he did not tire easily.  
Furthermore, his weight was up to 152 pounds.  He only 
reported diarrhea type bowel movements at times.  This 
examination report clearly shows material improvement in the 
veteran's service-connected disability over what was shown in 
the VA examination reports in 1954 and 1955, especially given 
that the veteran had gained weight and had been working since 
1958 without loss of time due to illness.  Much of the 
improvement noted was based on the veteran's own reporting.  
While the reduction was based on a single VA examination, the 
evidence in the record provided a plausible basis for the 
conclusion that sustained material improvement had been 
demonstrated.  Greyzck v. West, 12 Vet. App. 288 (1999).  

The veteran did submit a June 1966 private medical statement.  
This statement notes the veteran was on a constant diet, he 
had 8-10 bowel movements per day, and that there had been no 
change in his 100 percent disability.  However, the statement 
does not indicate the period over which there had been no 
improvement.  As noted, the June 1966 VA examination report 
provided findings that were based in large part on the 
veteran's own reporting which showed sustained improvement in 
the service-connected disability.  Additionally, the 1966 
examination that was the basis for the reduction includes a 
brief history and a GI series.  It thus appears to be as full 
and complete as the prior examinations in 1954 and 1955.  
Therefore, the evidence in the record at that time complied 
with the regulations applicable to reductions in disability 
ratings and provided a plausible basis to support a reduction 
in the disability rating.  38 C.F.R. §§ 3.343, 3.344 (1966).

The veteran's representative has asserted, in essence, that 
there is clear and unmistakable error in the June 1966 rating 
decision because the evidence in the record did not show 
material improvement in the veteran's disability.  However, 
as noted above, there is a plausible basis in the record for 
the conclusion that there had been material improvement in 
the veteran's disability.  The representative's assertion of 
clear and unmistakable error is essentially a disagreement as 
to how the facts were weighed at the time of the reduction.  
Such an assertion cannot give rise to clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The evidence in the record in 1966 provided a plausible basis 
for the reduction in the veteran's disability rating and the 
RO complied with the regulations applicable to reductions in 
disability ratings at that time.  Accordingly, any error that 
may be present is not outcome determinative and thus cannot 
provide a basis for finding clear and unmistakable error in 
the 1966 reduction of the veteran's disability rating.  


ORDER

The Board having determined that the period for perfecting an 
appeal of a June 1966 rating decision reducing the evaluation 
for gastrointestinal disability from 100 to 60 percent has 
expired, the benefit sought on appeal is denied.  

The Board having determined that there is no clear and 
unmistakable error in the June 1966 rating decision reducing 
the rating for the veteran's gastrointestinal disability from 
100 to 60 percent, the benefit sought on appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

